177 Ga. App. 884 (1986)
341 S.E.2d 513
BARIKOS
v.
VANDERSLICE.
71138.
Court of Appeals of Georgia.
Decided February 20, 1986.
Hirsch Friedman, for appellant.
Gene A. Major, Suzanne Wynn, for appellee.
BIRDSONG, Presiding Judge.
The appellant, Vasilios Barikos, brings this direct appeal from a judgment in the trial court for damages in the amount of $800 against the appellee, Patricia Vanderslice. Held:
Appellee has moved to dismiss the appeal on the ground that appellant has brought a direct appeal to this court under OCGA § 5-6-34. She argues that because the judgment of the trial court is under $2,500, appellant is required to utilize the appellate procedure of making an application for a discretionary appeal under OCGA § 5-6-35 (a) (6).
The jury returned a verdict for appellant in the amount of $5,800, but the parties had stipulated that any jury verdict for appellant would be reduced by $5,000, as that amount had already been received by appellant under his no-fault insurance coverage. Hence, the trial court entered judgment for appellant for $800. Our code, OCGA § 5-6-35 (6), requires an appellant to follow the discretionary *885 appeal procedure "in all actions for damages in which the judgment is $2,500.00 or less. . . ." This was an action for damages which arose out of an automobile collision. Our Supreme Court has held that appellants must follow the discretionary appeal procedure "in actions in which the money judgment is one cent through $2,500." City of Brunswick v. Todd, 255 Ga. 449 (399 SE2d 576) (1986). Appellant has followed the direct appeal procedure of OCGA § 5-6-34, and his appeal must be dismissed. Brown v. Assoc. Fin. Svcs. Corp., 255 Ga. 457 (339 SE2d 590) (1986).
Appeal dismissed. Carley and Sognier, JJ., concur.